IN THE COURT OF APPEALS OF TENNESSEE

                             AT NASHVILLE                FILED
                                                         July 14, 1999
WINDON H. TAYLOR and                  )   C/A NO. 01A01-9810-CV-00563
SARAH A. TAYLOR,                      )                Cecil Crowson, Jr.
                                      )               Appellate Court Clerk
     Plaintiffs-Appellees,            )
                                      )
                                      )
v.                                    )   APPEAL AS OF RIGHT FROM THE
                                      )   SUMNER COUNTY CIRCUIT COURT
                                      )
                                      )
                                      )
T&N OFFICE EQUIPMENT, INC.,           )
JERALD W. NICHOLS and GAYLE J.        )
NICHOLS,                              )
                                      )   HONORABLE THOMAS GOODALL,
     Defendants-Appellants.           )   JUDGE



For Appellant                             For Appellee

LARRY L. CRAIN                            LOUIS W. OLIVER, III
Brentwood, Tennessee                      Hendersonville, Tennessee




                  MEMORANDUM OPINION




AFFIRMED AND REMANDED                                            Susano, J.

                                  1
               When this case was first before us,1 we concluded that

the trial court had failed to conduct a proper hearing on the

subject of the attorney’s fees to which the appellees were

entitled under the terms of the promissory note at issue in this

case.2      We remanded this case to the trial court to hold such a

hearing.       The only issue now before us on this second appeal is

whether the trial court’s subsequent award of attorney’s fees of

$11,960.13 is reasonable, considering the criteria set forth in

Disciplinary Rule 2-106(B) of the Code of Professional

Responsibility (Rule 8, Rules of the Supreme Court).                Our de novo

review of the record of the proceedings below convinces us that

the evidence does not preponderate against the trial court’s

determination of a reasonable fee in this case.               See Rule 13(d),

T.R.A.P.



               The judgment below is affirmed, pursuant to the

provisions of Rule 10(b), Rules of the Court of Appeals.3                   The

appellees’ request for fees and expenses in connection with this

appeal is denied.         Costs on appeal are taxed against the

appellants.        This case is remanded to the trial court for such

further proceedings, if any, as may be required, consistent with


      1
       See Taylor, et ux. v. T&N Office Equipment, Inc., et al., C/A No.01A01-
9609-CV-00411, 1997 WL 272444 (Tenn.App. at Nashville, May 23, 1997).
      2
       The note provides for “reasonable attorneys’ fees and court and other
costs” if it is “placed in the hands of an attorney for collection or for
protection of...interest...in collateral.”
      3
          Rule 10(b), Rules of the Court of Appeals, provides as follows:

               The Court, with the concurrence of all judges
               participating in the case, may affirm, reverse or
               modify the actions of the trial court by memorandum
               opinion when a formal opinion would have no
               precedential value. When a case is decided by
               memorandum opinion it shall be designated “MEMORANDUM
               OPINION,” shall not be published, and shall not be
               cited or relied on for any reason in a subsequent
               unrelated case.

                                         2
this opinion, and for the collection of costs assessed below, all

pursuant to applicable law.



                                    __________________________
                                    Charles D. Susano, Jr., J.


CONCUR:



________________________
Houston M. Goddard, P.J.



________________________
Herschel P. Franks, J.




                                3